Citation Nr: 0124728	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-07 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35 of Title 38.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1941 to 
July 1948 and from October 1948 to August 1961.  The veteran 
died in January 1999.  The appellant is the widow of the 
veteran

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
issues of entitlement to service connection for the cause of 
the veteran's death and entitlement to dependents' 
educational assistance benefits under Chapter 35 of Title 38.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Because of the change in the law brought about by the VCAA, a 
remand of the case is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA or the implementing regulations, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, the RO has the responsibility of 
ensuring that all appropriate development is undertaken in 
this case.  

After reviewing the record it is unclear as to whether an 
adjudication claims folder had been established on behalf of 
the veteran.  This matter should be clarified.

In the present case, the veteran's death certificate 
indicates that he died in January 1999 at the age of 79 from 
chronic obstructive pulmonary disease due to hypertension.  
At the time of the veteran's death, service connection was 
not in effect for any disability.  Throughout the current 
appeal, the appellant has asserted that the veteran's 
pulmonary problems began during his active military duty.  In 
particular, the appellant states that the veteran was treated 
for respiratory problems during service, that these symptoms 
continued after his military discharge, and that the 
symptomatology led to the chronic obstructive pulmonary 
disease which later caused his death.  

The RO has requested the National Personnel Records Center 
(NPRC) to furnish the veteran's service medical records.  No 
response has been received from NPRC. Copies of the service 
medical records, which have been submitted by the appellant, 
reflect treatment for atypical primary pneumonia of the left 
lower lobe in September 1943, complaints of shortness of 
breath on severe exertion in September 1955, and a common 
cold in October 1957.

The post-service medical record consist of a private medical 
report dated in February 1978 and the terminal 
hospitalization report. At the hearing conducted before a 
hearing officer at the RO in May 2000, the appellant 
testified that, within the last 30 years prior to the 
veteran's death, the veteran was constantly hospitalized at 
the Slidell Memorial Hospital and that, during such 
hospitalizations, he was treated by Dr. Cook.  The record 
also reflects treatment by Dr. Hans Schuller.  In view of 
these facts the Board is of the opinion that additional 
development is warranted.

Accordingly, the case is remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully complied 
with and satisfied.  See, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  It is requested that the RO indicate 
whether an adjudication claims folder had 
been established on behalf of the veteran 
and, if yes, it's current status.

3.  The RO should again request that the 
NPRC to furnish for the veteran's service 
medical records. 

4.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
VA, private, and post service military 
medical records covering the period from 
his retirement from service until his 
death, to include copies of the actual 
treatment records from Dr. Hans Schuller, 
Dr. Cook, and the records from the 
Slidell Memorial Hospital and Medical 
Center.  

5.  Thereafter, the claims folder should 
be referred to a VA specialist in lung 
disorders for review in order to render 
an opinion as to whether it is as likely 
as not that the veteran's cause of the 
veteran's is related to his active 
military duty.  

6.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for the cause of the veteran's 
death and entitlement to dependents' 
educational assistance benefits under 
Chapter 35 of Title 38.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include all 
applicable law and regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




